DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a Continuation of 13/252,097 (now PAT 10,621,657), which is a Continuation of 12/265,249 (now PAT 8,060,424).  Therefore, the effective filing date of the present application is 11/05/2008.

Status of Claims
	Claim 1 is canceled.
	Claims 2-21 are currently pending and rejected.

Information Disclosure Statement
The information disclosure statement filed 08/03/2020 (81 pages) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because none of the Non-Patent Literatures listed on the IDS is submitted.  Furthermore, the amount of references listed in the IDS is an excessive burden for the Examiner to review.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,621,657. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite similar limitations with minor change of claim language to the prior claims.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter in light of 2019 Revised Patent Subject Matter Eligibility Guidance.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards determining amounts of unused available credit for one or more credit card account, which falls under the grouping of “certain method of organizing human activity”.  The present claims are thus directed to an abstract idea.  The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 2-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 2-21 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
	Prong One
Independent claim 2 is directed to a concept of determining amounts of unused available credit for one or more credit card account, comprising receiving a custom setting of account condition including one of an outstanding balance, an available credit limit, or percentage of available credit used, continuously monitoring credit information to determine whether the conditions are met, and transmitting a notification including the determined amounts of unused available credit.  The claimed concept is clearly related to managing human credit usage, thus it falls under the grouping of “certain methods of organizing human activity”.  Claim 2 is not directed to improving functionalities of computer or other technology.  Similar to the ineligible claim in Electric Power Group v. Alstom, claim 2 is related to gathering information, analyzing information, and providing result of analysis to user.  Merely reciting a computer-implemented method in claim 2 (or reciting a generic processor with a memory in independent claim 10 and 15) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping, since the generic computer is merely an insignificant extra solution.  Accordingly, the present claims recite an abstract idea.
	Prong Two
Independent claim 2 recites a generic computer with a processor and a memory as additional element.  The computer is claimed to perform basic computer function, such as receiving a custom notification condition, continuously monitoring credit information to determine whether the conditions are met (i.e. “receiving or transmitting data over a network” and analyzing data), identifying one or more credit card accounts that are associated with a credit card category, determining amounts of unused available credit for one or more credit card accounts (i.e. analyzing data and “performing repetitive calculations”), and transmitting a notification including the determined amounts of unused available credit (i.e. “receiving or transmitting data over a network”).  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Sending warning notification based on custom condition being met (e.g. available credit limit below certain threshold) was also a conventional computer function, as evident in Hausman (Pub. No.: US 2006/0080216, see paragraph 0016 and 0116, alert amount may be established by a user or by an operator; alert amount here is the custom setting of triggering condition, and it includes available credit limit).  The claim as a whole merely describes how to generally apply the concept of accessing credit information and analyzing the credit information to determine unused available credit.  The claimed computer system is recited at a high level of generality and is merely invoked as tools to implement a mental process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  
Dependent claims 3-9, 10-14, and 16-21 do not recite any additional element.  They merely define some terminology (such as the notification comprises a warning, monitored credit information does not include the amount of unused available credit for corresponding credit card account) or perform generic computer functions (such as transmitting personal identifiable information to a credit bureau to retrieve credit information, accessing an internal database, transmitting available unused credit upon request, determining a total amount of unused available credit, and determining a total outstanding balance).  As such, the present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  Therefore, the present claims fail to integrate into a practical application.  Accordingly, the claims as a whole do not integrate the abstract idea into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	Walker et al. (Pub. No.: US 2006/0213985) teaches accessing credit information and determining amount of unused credit available for each account (see paragraph 0048 and FIG. 4); Walker et al. (Pub. No.: US 2009/0024484) also teaches accessing credit information and determining amount of unused credit available for each account (see paragraph 0034 and FIG. 3); Imrey et al. (Patent No.: US 7,848,978) teaches retrieving total credit available for an individual (see column 9, line 28-39); and Ghosh et al. (Pub. No.: US 2010/0114724) teaches determining available credit amount of a particular credit card account (see paragraph 0055); Hausman (Pub. No.: US 2006/0080216) teaches sending notification alert to user when available credit is below a user defined threshold (see paragraph 0016 and 0116).  As discussed previously with respect to Step 2A Prong Two, the additional element of a generic computer system is simply implement the abstract idea (i.e. determining amounts of unused available credit for individual debt categories) on a generic computer or merely using a computer as a tool to perform an abstract idea.  The same analysis applies here in Step 2B.  That is, simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

References Cited but not Applied
Hausman (Pub. No.: US 2006/0080216) teaches 
receiving one or more custom settings of an individual indicating conditions of credit balance changes relating to at least one of: an outstanding balance, an available credit limit, or percentage of available credit used, wherein the conditions are used to trigger alerts to the individual (see paragraph 0016 and 0116, alert amount may be established by a user or by an operator; alert amount here is the custom setting of triggering condition, and it includes available credit limit);
continuously monitoring credit information of the individual to determine whether the conditions are met (see paragraph 0016 and 0116, prior art provide warning when the available credit amount is below certain alert amount, thus implies that the user’s credit information is continuously monitored); and
in response to determining that at least one condition of the conditions in the one or more custom settings is met, automatically (see paragraph 0016 and 0116):
transmitting a notification including the determined amounts of unused available credit for the one or more credit card accounts (see paragraph 0016, 0043, and 0116, a warning that available credit amount is below an alert amount is sent to the user when condition is met).
Walker et al. (Pub. No.: US 2006/0213985) teaches accessing credit information and determining amount of unused credit available for each account (see paragraph 0048 and FIG. 4).
	Walker et al. (Pub. No.: US 2009/0024484) also teaches accessing credit information and determining amount of unused credit available for each account (see paragraph 0034 and FIG. 3).
	Imrey et al. (Patent No.: US 7,848,978) teaches retrieving total credit available for an individual (see column 9, line 28-39).
	Ghosh et al. (Pub. No.: US 2010/0114724) teaches determining available credit amount of a particular credit card account (see paragraph 0055).
	These references, however, do not teach identifying one or more credit card accounts that are associated with a credit card category of a plurality of categories; determining amounts of unused available credit for the one or more credit card accounts associated with the credit card category.  Nevertheless, these determining steps are merely analyzing data from credit bureau and providing result of analysis, thus they are merely extra solution activities and do not improve the functioning of computer.  There is no evidence to support the claimed invention has integrated an abstract idea into a practical application.  Therefore, the present claims are still ineligible for patent under 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
APR-2021